— In a proceeding to invalidate petitions designating Margarita Olmedo, Luis Hernandez and Luisa Rivera as candidates in the Democratic Party primary election to be held on September 9, 1986, for the public office of Member of the New York State Assembly from the 53rd Assembly District and the party positions of Male and Female Members of the Democratic State Committee from the 53rd Assembly District, respectively, the appeal is from a judgment of the Supreme Court, Kings County (Slavin, J.), dated August 6, 1986, which granted the application upon consent.
Appeal dismissed, without costs or disbursements (see, Matter of Martinez v Olmedo, 122 AD2d 915). Bracken, J. P., Niehoff, Eiber and Spatt, JJ., concur.